DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4, 6, and 8-17 are pending.
Claims 1, 2, 4, 6, and 8-17 are rejected.
Priority
Claims 1, 2, 4, 6, and 8-17 are given the benefit of U.S. Provisional Application No. 61/970,054, filed 25 March 2014 as well as U.S. Application No. 14/668,518, filed 25 March 2015.
The objection to the applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) in the Office action mailed 04 March 2022 is withdrawn in view of the amendment to the specification received 26 May 2022 and the corrected Application Data Sheet received 25 May 2022, which is reflected in the Filing Receipt mailed 31 May 2022.
Drawings
The objection to the drawings in the Office action mailed 04 March 2022 is withdrawn in view of the drawings received 26 May 2022.
The drawings were received on 26 May 2022.  These drawings are accepted.
Claim Interpretation
Relevant prior art is Gardner et al. (Molecular Cancer vol. 8, pages 295-308 (2010)), and Wang et al. (Molecular and Cellular Biology vol. 31, pages 3670-3680 (2011)).
Gardner et al. reviews the effect on nonsense mutations on RNA decay rates and its relationship to tumorigenesis.
Wang et al. shows that NMD can be inhibited in tumor microenvironments in the abstract and page 3673-3678.
Claim 1 recites the phrases “DNA sequence data that is representative of a mutation” and “RNA sequence data that is representative of the mutation.” The phrases have been interpreted as data that shows a mutation.
Claims 1, 2, 8, and 16 recite the phrase “sequence analysis engine.” The phrase has been interpreted to be a computer that analyzes sequence data, as discussed in the specification at paragraphs 30-32.
Claim Objections
The objection to claim 16 in the Office action mailed 04 March 2022 is withdrawn in view of the amendment received 26 May 2022.
Claim Rejections - 35 USC § 112
The rejection of claim 16 under 35 U.S.C. 112(b) in the Office action mailed 04 March 2022 is withdrawn in view of the amendment received 26 May 2022.
The rejection of claims 3, 5, and 7 under 35 U.S.C. 112(d) in the Office action mailed 04 March 2022 is withdrawn in view of the amendment received 26 May 2022 cancelling claims 3, 5, and 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of analyzing a genomic data set comprising a mutation of a tumor-associated gene in a diseased tissue of a patient and a transcriptomic data set comprising the mutation in the tumor-associated gene in the diseased tissue of the patient, associating the two data sets using the mutation, identifying the mutation as a nonsense mutation, and identifying the expression of the gene comprising the nonsense mutation as being higher than the normal tissue of the patient which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites an embodiment of a mental process of generating the genomic and transcriptomic data sets from a sequence database. Dependent claim 4 further recites a mental process of considering data from a diseased tissue that is a cancerous tissue. Dependent claim 6 further recites a mental process of considering data in the transcriptomic data set from cDNA or polyA+ RNA. Dependent claim 8 further recites a mental process of identifying a position of the mutation in the gene. Dependent claim 9 further recites a mental process of considering data of a mutation in the 3’ end of the gene. Dependent claim 10 further recites a mental process of considering data of a mutation within the last two exons of the gene. Dependent claim 11 further recites a mental process of considering data of a mutated gene in at least two cancers. Dependent claim 12 further recites a mental process of considering data of a mutated gene in at least four cancers. Dependent claim 13 further recites a mental process of considering data of the gene that is selected from the group consisting of CDKN2A, ARID I A, FATI, TP53, PTEN, AHNAK, SRRM2, RASA1, PIK3R1, and MRPL32. Dependent claim 14 further recites a mental process of comparing aligned sequences of the genomic data set and transcriptomic data set. Dependent claim 15 further recites a mental process of combining the genomic data set and the transcriptomic data set. Dependent claim 16 further recites a mental process of updating an omics record with the position and expression level of the mutation. Dependent claim 17 further recites a mental process of considering data of an omics record showing use of the mutated gene to determine presence, treatment, or prevention of the tumor.
This judicial exception is not integrated into a practical application because the additional element of inputting data in claim 1 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of a computer in claims 1, 2, 8, and 16 does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of treating a patient having the tumor in claim 1 is not a particular therapy and recites all applications of the judicial exception (see MPEP 2106.04(d)(2), and consequently does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of inputting data in claim 1 and the additional element of a computer in claims 1, 2, 8, and 16 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
	The additional element of treating a patient having the tumor with a mutation in claim 1 is conventional. Evidence for the conventionality of treating a patient with a tumor with a mutation is shown in Gardner et al. (Molecular Cancer vol. 8, pages 295-308 (2010)), Wang et al. (Molecular and Cellular Biology vol. 31, pages 3670-3680 (2011)), and Siegel et al. (CA Cancer Journal for Clinicians vol. 62, pages 220-241 (2012)).
	Gardner et al. reviews the effect on nonsense mutations on RNA decay rates and its relationship to tumorigenesis. Gardner et al. shows in the second column of page 299 that nonsense mediated decay (NMD) can result in upregulated transcripts if Upf1/Rent1 is downregulated. On pages 302-303 Gardner et al. discusses NMD regulation in tumor microenvironments and states that NMD can be suppressed in tumors.
	Wang et al. shows that NMD can be inhibited in tumor microenvironments in the abstract and page 3673-3678. Wang et al. suggests therapy to block NMD inhibition in tumor microenvironments on page 3679, column 2.
Siegel et al. reviews cancer therapy for multiple types of cancer, and shows efficacy and extent of use of therapies for different cancers on pages 223-238.
Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive. The applicants state the pending claims recite a practical application of a treatment of a patient with a tumor. The argument is not persuasive because the claimed subject matter does not recite a particular treatment or prophylaxis step as discussed in the MPEP at 2106.04(d)(2). The claims encompass all applications of the recited judicial exception an are not limited to therapies resulting from analysis of particular mutations or expression of particular mutations. In addition the claims are not limited to a particular treatment, but instead encompass all treatments of the recited patient.
Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,192,027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1-6, 13,and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,192,027 in the Office action mailed 04 March 2022 is withdrawn in view of the terminal disclaimer received 26 May 2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631